DETAILED ACTION
1.          Claims 21-40 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 6/17/2021 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
3.        The terminal disclaimer filed on 6/08/2021 disclaiming the terminal portions of any patent granted on this application which would extend beyond the expiration dates of 10,447,618 and 9,948,577 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.         Claims 21-40 are allowed.
5.         The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of identifying a particular address that receives the most network traffic of a plurality of logical addresses assigned to a machine and modifying a set of associations stored at a particular hardware forwarding element to associate a particular port with the particular address.

     However, Biruduraju does not explicitly disclose the features described above with respect to claims 21 and 31. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 21, 2021